Citation Nr: 1729403	
Decision Date: 07/26/17    Archive Date: 08/04/17

DOCKET NO.  09-38 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent for the service-connected residuals of a cervical spine injury, post-operative anterior cervical discectomy and fusion of C6-7 (cervical spine disability).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Ware, Associate Counsel





INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from June 1988 to March 1990 and from May 2006 to October 2007. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  

In an April 2016 Board decision, the Board, in pertinent part, granted the Veteran an initial rating of 20 percent for his service-connected cervical spine disability.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In January 2017, the Court granted a Joint Motion for Partial Remand (Joint Motion) filed by the parties to vacate and remand the portion of the April 2016 Board decision that denied entitlement to an initial rating in excess of 20 percent for the service-connected cervical spine disability.  The matter has since been returned to the Board for appellate review.

This appeal was processed using the Veterans Benefits Management System (VBMS). The Virtual VA electronic claims file contains documents that are either duplicative of the records in VBMS or irrelevant to the issue on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In light of the January 2017 Joint Motion and the Board's review of claims file, remand for additional development of the claim is warranted.  In that regard, the Board's April 2016 decision relied, in part, on a July 2014 VA examination report to deny entitlement to a disability rating in excess of 20 percent for the Veteran's cervical spine disability.  However, in the Joint Motion, the parties agreed that the July 2014 VA examination did not make a finding as to whether there is any limitation of motion in the Veteran's forward flexion between 15 degrees, where objective evidence of pain begins, and 35 degrees.  The Joint Motion cited Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011) wherein the Court held that an examination report that notes pain during movement of an affected joint but fails to provide an "initial finding as to the degree of range-of-motion loss due to pain on use" is not adequate for rating purposes.  Based on the terms of the Joint Motion, the July 2014 VA examination is inadequate and, thus, remand is warranted.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be afforded a VA examination to ascertain the current severity and manifestations of her service-connected residuals of a cervical spine injury, post-operative anterior cervical discectomy and fusion of C6-7 (cervical spine disability).  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The claims file and a copy of this REMAND must be made available to the examiner for review in conjunction with the examination.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment and personnel records, post-service medical records, prior VA examination reports, and lay statements and assertions.  All pertinent symptomatology and findings must be reported in detail. 

The examiner should specifically delineate all signs and symptoms associated with the Veteran's service-connected cervical spine disability.  In particular, the examiner should test the Veteran's range of motion in active motion, passive motion, weight bearing, and non-weight bearing.  As per the January 2017 Joint Motion for Partial Remand, the examiner should also provide a finding regarding the degree of range-of-motion loss, if any, due to pain on motion of the Veteran's cervical spine.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain so in the report.

The examiner must also comment on any functional impairment resulting from painful motion, weakness, fatigability, and incoordination.  If feasible, this determination should be expressed in terms of the degree of additional range of motion loss due to any weakened movement, excess fatigability, or incoordination.

In rendering the requested opinions, the examiner should note that the Veteran is competent to attest to matters of which she has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

A clear and complete rationale for any opinions or conclusions expressed should be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  As it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or, in the alternative, the entire claims file, must be made available to the examiner for review.

2. After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.

3. When the development requested has been completed, the case should be reviewed by the AOJ on the basis of the additional evidence.  If the benefits sought on appeal are not granted, the Veteran and her representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.
 
The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

